PER CURIAM.
Appellant challenges the propriety of an adverse summary judgment. Our review of the record leads us to conclude that the appellee/movant failed to negate the existence of genuine issues of material fact. See Loranger v. State Department of Transportation, 448 So.2d 1036 (Fla. 4th DCA 1983); Stahl v. Metropolitan Dade County, 438 So.2d 14 (Fla. 3d DCA 1983); Crislip v. Holland, 401 So.2d 1115 (Fla. 4th DCA), rev. denied, 411 So.2d 380 (Fla.1981); School Board of Broward County v. Surette, 394 So.2d 147 (Fla. 4th DCA), rev. dismissed, 399 So.2d 1146 (Fla.1981). Consequently, the final summary judgment is reversed, and the cause is remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979).
Reversed and remanded for further proceedings.
ANSTEAD, C.J., and DOWNEY and HURLEY, JJ., concur.
ON MOTIONS FOR REHEARING OR CLARIFICATION
ORDERED that the March 1, 1985 Motion for Minor Clarification filed by Appellants is granted. The opinion of this Court, filed on February 27, 1985, is clarified and corrected to indicate that the summary judgments entered in favor of the City of Coral Springs and State Paving Corporation are reversed. Consequently both cost judgments are also reversed.
ORDERED that Appellee, State Paving Corporation’s March 11, 1985 Motion for Rehearing or Clarification is denied.